813 F.2d 1228Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Gregory R. JOHNSON, Plaintiff-Appellant,v.GOVERNOR OF the STATE OF MARYLAND;  Secretary of theMaryland Department of Public Safety and CorrectionalServices;  Former Maryland Commissioner of the Division ofCorrection;  Maryland Commissioner of the Division ofCorrection;  Maryland Deputy Commissioner of the Division ofCorrection;  Adjustment Hearing Officer Murray;  Marvin N.Robbins, Inmate Grievance Executive Director;  Herbert Matz,Inmate Grievance Commissioner;  Donald Millard, InmateGrievance Commissioner;  John S. Ward, Inmate GrievanceCommissioner;  Division of Correction Program ServicesMedical Director;  Division of Correction Program ServicesHealth Director;  Former Warden Collins;  Former WardenDorsey;  Warden Lyles;  Former Assistant Warden;  FormerAssistant Warden Scrupple;  Assistant Warden Smith;  ChiefSecurity Officer Carpenter;  Segregation ClassificationCounselor;  Classification Counselor Bagley;  SupervisorClassification Counselor Rogers;  PHP AdministrativeCoordinator;  Chesapeake Administrative Coordinator;  PHPMedical Director;  Chesapeake Medical Director;  Dr.Antelman;  Dr. Sharp;  Ben Woods;  Charles Lawson;  MerritJohnson;  M. Johnson;  Mark Elsey Willard;  Jerome Danoff;Pat Gately;  D. Jackson, Correctional Officer;  Elsey,Correctional Officer;  Anthony Johnson, CorrectionalOfficer;  W.H. Anderson, Correctional Officer;  D. Greene,Correctional Officer;  (Sgt.) Lt. Allen, CorrectionalOfficer;  E. Thomas, Correctional Officer;  Leake,Correctional Officer;  T.H. Garmer, Correctional Officer;Jobes, Correctional Officer;  K. English, CorrectionalOfficer;  Dyche, Correctional Officer;  (Sgt.) McClean,Correctional Officer;  R. Roden, Correctional Officer;(Sgt.) Dunn, Correctional Officer;  Ethea, CorrectionalOfficer;  B. Koromah, Correctional Officer;  (Sgt.) Durhal,Correctional Officer;  Larhoe, Correctional Officer;George, Correctional Officer;  Capt. Hawkins, CorrectionalOfficer;  Wilkens, Correctional Officer;  Willis,Correctional Officer;  D.W. Townes, Correctional Officer;D. Burrell, Correctional Officer;  Ross, CorrectionalOfficer;  Maryland State Penitentiary Training Officer;Maryland State Penitentiary Fiscal Specialist;  MarylandState Penitentiary Supply Officers;  Maryland StatePenitentiary Food Administrator;  Maryland StatePenitentiary Laundry Manager;  Maryland State PenitentiaryLibrarian;  Maryland State Penitentiary RecreationSupervisor, and each of them are sued in their official andindividual capacity, Defendants- Appellees.
No. 86-7668.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 21, 1987.Decided March 4, 1987.

Before HALL and ERVIN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
Gregory R. Johnson, appellant pro se.
PER CURIAM:


1
A review of the record and the district court's opinion discloses that this appeal from its order denying relief under 42 U.S.C. Sec. 1983 is without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.  Johnson v. Governor of Maryland, C/A No. 86-2633-H (D.Md., Sept. 10, 1986).